                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Plaintiff Nationstar
                                                                 Mortgage LLC
                                                             8
                                                                                                   UNITED STATES DISTRICT COURT
                                                             9
                                                                                                          DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   NATIONSTAR MORTGAGE LLC                                   Case No.: 2:17-cv-01769-MMD-CWH
                      LAS VEGAS, NEVADA 89134




                                                            12                       Plaintiff,                            STIPULATION AND ORDER FOR
AKERMAN LLP




                                                                                                                           EXTENSION OF TIME TO FILE
                                                            13   v.                                                        OPPOSITION TO MOTION TO SET
                                                                                                                           ASIDE               DEFAULT
                                                            14   EAST TROP 2073 TRUST AND CANYON                           [ECF NO. 40]
                                                                 WILLOW TROP OWNERS' ASSOCIATION
                                                            15
                                                                                     Defendants.
                                                            16

                                                            17          Plaintiff Nationstar Mortgage LLC (Nationstar) and defendant East Trop 2073 Trust (East

                                                            18   Trop) stipulate and agree as follows:

                                                            19          1.         East Trop’s motion to set aside default was filed on January 15, 2019 (ECF No. 40).

                                                            20          2.         Nationstar’s response is due January 29, 2019.

                                                            21          3.         The parties stipulate and agree that Nationstar shall have up to February 5, 2019 to file

                                                            22   its opposition.

                                                            23          4.         East Trop will have an additional fourteen (14) days to file its reply in support of its

                                                            24   motion.

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28   ...
                                                                                                                       1
                                                             1          This is the parties' first request for an extension of these deadlines, and is not intended to cause

                                                             2   any delay or prejudice to any party.

                                                             3          DATED: January 30th, 2019.
                                                             4

                                                             5   AKERMAN LLP
                                                                                                                         AYON LAW, PLLC
                                                             6
                                                                 /s/ Donna M. Wittig                                     /s/ Luis A. Ayon
                                                             7
                                                                 MELANIE D. MORGAN, ESQ.                                 LUIS A. AYON, ESQ.
                                                             8   Nevada Bar No. 8215                                     Nevada Bar No. 9752
                                                                 DONNA M. WITTIG, ESQ.                                   8716 Spanish Ridge Avenue, Suite 115
                                                             9   Nevada Bar No. 11015                                    Las Vegas, NV 89148
                                                                 1635 Village Center Circle, Suite 200
                                                            10   Las Vegas, NV 89134                                     Attorneys for defendantCanyon Willow Trop
                                                                                                                         Owners' Association
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Attorneys for plaintiff Nationstar Mortgage LLC
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14                                                 IT IS SO ORDERED.

                                                            15

                                                            16                                                 UNITED STATES DISTRICT COURT JUDGE
                                                                                                                 January 30, 2019
                                                            17
                                                                                                               DATED
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
